Case: 1:17-md-02804-DAP Doc #: 2550 Filed: 08/28/19 1 of 2. PageID #: 409982




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO í108)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,687 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



    Aug 28, 2019
                                                      FOR THE PANEL:



                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 2550 Filed: 08/28/19 2 of 2. PageID #: 409983




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                   SCHEDULE CTOí108 í TAGíALONG ACTIONS



  DIST      DIV.      C.A.NO.       CASE CAPTION


NORTH DAKOTA

   ND         1       19í00173      Ward County v. Purdue Pharma L.P. et al
   ND         1       19í00174      Stark County v. Purdue Pharma L.P. et al
   ND         3       19í00171      LaMoure County v. Purdue Pharma L.P. et al
   ND         3       19í00172      City of Lisbon v. Purdue Pharma L.P. et al

OKLAHOMA EASTERN

                                    Johnston County Board of County Commissioners v.
  OKE         6       19í00261      Purdue Pharma LP et al

OKLAHOMA WESTERN

                                    Stephens County Board of County Commissioners v.
  OKW         5       19í00728      Purdue Pharma LP et al
                                    Board of County Commissioners for Kiowa County v.
  OKW         5       19í00730      Purdue Pharma LP et al
                                    Board of County Commissioners for Harper County v.
  OKW         5       19í00735      Purdue Pharma LP et al
                                    Board of County Commissioners for Dewey County v.
  OKW         5       19í00736      Purdue Pharma LP et al

PENNSYLVANIA EASTERN

   PAE        2       19í03611      MOSS v. ENDO PHARMACEUTICALS, INC. et al
                                                                             Opposed 8/28/19
VIRGINIA WESTERN

                                    Shenandoah County, Virginia v. Purdue Pharma, L.P. et
  VAW         5       19í00056      al Opposed 8/28/19
                                    The City of Waynesboro, Virginia v. Purdue Pharma,
  VAW         5       19í00058      L.P. et al Opposed 8/28/19
                                    Cumberland County, Virginia v. Purdue Pharma, L.P. et
  VAW         6       19í00054      al Opposed 8/28/19
